Citation Nr: 1431936	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-37 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision and a March 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Waco, Texas (RO).  In May 2012, the Board remanded the issues on appeal to the RO to obtain additional VA treatment records and VA nexus opinions.  

In response to the Board's remand, additional VA treatment records were added to the record and VA evaluations of the Veteran's headaches, back, and knees were obtained in July 2012.  Consequently, there has been substantial compliance with the May 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

The Veteran testified at a RO hearing before a Decision Review Officer (DRO) in February 2010, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have headaches that are causally related to his military service.

2.  The Veteran does not have a sleep disorder that is causally related to his military service.

3.  The Veteran does not have a low back disability that is causally related to his military service.

4.  The Veteran does not have a bilateral knee disability that is causally related to his military service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a low back disability are not met, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a bilateral knee disability are not met, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in May 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the May 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A sleep study was obtained in June 2010.  VA headaches, back, and knee evaluations, with nexus opinions, were obtained in July 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they involve review of the claims file, relevant examination of the Veteran, and an opinion on whether the Veteran has the disabilities at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his February 2010 RO hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the February 2010 hearing by an accredited representative from the Disabled American Veterans.  The representative and the DRO asked questions to ascertain the nature of any relevant in-service event or injury and whether the Veteran's current headaches, sleep disorder, low back disability, and bilateral knee disability are related to his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for headaches, a sleep disorder, a low back disability, and a bilateral knee disability.  He testified in support of his claims in February 2010.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records do not contain any complaints or clinical findings indicative of headaches, a sleep disorder, a low back disability, or a bilateral knee disability, including on separation medical history and medical examination reports in August 1968.

VA treatment reports dated from April 2007 to February 2008 reveal an assessment of chronic low back pain in April 2007; X-rays of the back in May 2007 showed disc space narrowing.

On VA knee evaluation in April 2008, bilateral knee strain was diagnosed.  The diagnosis on VA back evaluation in April 2008 was lumbar spine strain with degenerative disc disease, moderate.  After review of the claims files, the examiner concluded that it was less likely than not that either bilateral knee disability or low back disability was casually related to military service because there is no evidence of a knee or back problem until more than 30 years after service discharge.  

VA treatment records for August 2008 reveal complaints of problems sleeping.

The Veteran testified at his February 2010 RO hearing that he started having headaches and back problems right after his appendectomy in 1968, that his sleep problems began after service when he had nightmares and couldn't fall asleep, and that his knee problems started about a year after service discharge.

VA treatment reports dated through June 2012 reveal that a sleep study in June 2010 did not show any significant sleep related abnormal breathing disorder, parasomnias or any movement disorder detected.  It was concluded that the Veteran likely had a circadian rhythm sleep disorder, as he was a "shift worker type."  The assessments in August 2010 were polysomnogram negative for sleep disordered breathing; however, poor sleep efficiency; shift work sleep disorder; and insomnia secondary to shift work, mood disorder.

In response to the Board's May 2012 remand, VA evaluations were obtained in July 2012.  The examiner reported that the Veteran's headaches began approximately five years ago and were related to cervical spine problems and tension and not to service.  The back diagnoses were back strain and mild degenerative joint disease.  The examiner noted that the Veteran's back complaints began four years ago and were related to work as a mechanist.  The knee diagnosis was degenerative joint disease.  The Veteran's knee complaints began two years ago.  After examination of the Veteran and review of the record, the examiner concluded that the Veteran's low back and bilateral knee conditions were less likely than not caused by or related to service because there were no complaints until many years after service and because X-rays of the back and left knee showed degenerative joint disease expected for the Veteran's age level while the right knee was normal.

The above evidence does not reveal any complaints or clinical findings of headaches, a sleep disorder, a low back disability, or a knee disability either in service, including on separation evaluation in August 1968, or for many years after service.  The initial post-service evidence of any of the disabilities at issue was not until 2007, which is over 38 years after service discharge.  Moreover, the VA opinions on file, which are based on a review of the record and examination of the Veteran, and which contain a rationale for each opinion, are against the claims for service connection for headaches, a sleep disorder, a low back disability, and a bilateral knee disability.  In other words, the evidence does not relate the Veteran's current headaches, low back disability, and/or bilateral knee disability to service.  Moreover, there is no nexus opinion on file in favor of any of the issues on appeal.  With respect to a sleep disorder, no sleep disorder was found on a sleep study in June 2010, as it was felt that his sleep problems were related to his "shift work" employment and his mood problems.

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In the present case, the Veteran asserted at his RO hearing, that he has experienced back symptomatology since service and knee problems since approximately a year after service discharge.  However, as noted above, VA examiners concluded that the evidence did not support a finding that the Veteran's current degenerative disease of the back and knees is related to service injury because there were no back or knee findings until a number of years after final service discharge and the clinical findings were considered more indicative of the aging process.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  As such, the Board finds the VA opinions against the claims to be of greater probative value that the veteran's contentions of continuity of symptomatology.

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has a sleep disorder, a low back disability, or a knee disability due to service.  The diagnosis of a sleep disorder or a low back or knee disability, such as degenerative disease, and the determination of the etiology of such a disability are medical questions and require medical expertise.  A layperson is not competent to address these issues.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Although a headache disability is the type of disability about which a Veteran is competent to report, the Board does not find the Veteran's contentions of headaches since service credible because headaches complaints are not shown for many years after service discharge and because the Veteran indicated at his VA evaluation in July 2012 that his headaches began five years earlier; the examiner related the headaches to cervical spine problems and tension.

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for headaches, a sleep disorder, a low back disability, and a bilateral knee disability, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a sleep disorder is denied.  

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


